DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on December 14, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on December 14, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 9, with respect to the objection to the specification have been fully considered and are persuasive. Therefore, the objection has been rendered moot.

Applicant's arguments, see pg. 9, with respect to the rejection of claim(s) 6 – 7 and 15 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.



Applicant's arguments, see pp. 9 - 10, with respect to the rejection of claim(s) 7, 12 and 14 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 20 are pending in the instant application.
Claim 2 is cancelled. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Ting Ting Liu on March 11, 2021, March 12, 2021 and March 15, 2021.
The application has been amended as follows:
Claim 1, line 9, change “a passivation layer, wherein the passivation layer” 
to - - a first passivation layer, wherein the first passivation layer - -.

Claim 1, lines 11 - 12, change “the passivation layer” 


Claim 1, lines 13 - 14, change “the passivation layer” 
to - - the first passivation layer - -.

Claim 1, line 26, change “the passivation layer” 
to - - the first passivation layer - -.

Claim 1, line 30, change “the passivation layer” 
to - - the first passivation layer - -.

Claim 3, line 10, change “a portion” 
to - - the portion - -.

Claim 5, lines 3 - 4, change “the passivation layer” 
to - - the first passivation layer - -.

Claim 10, line 2, change “a first passivation layer” 
to - - the first passivation layer - -.

Claims 13 – 20, cancelled.

Allowable Subject Matter
Claims 1 and 3 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a manufacturing method of a semiconductor device, comprising: 
forming a first opening comprises:
forming a first photoresist layer, wherein the first trench is filled with the first photoresist layer, and the first photoresist layer covering a surface of the first passivation layer;
performing an exposure and development process to form a patterned first photoresist layer, wherein the patterned first photoresist layer has a photoresist opening located above the first metal layer; and
etching the first passivation layer, the first substrate and the portion of the first dielectric layer by using the patterned first photoresist layer as a mask to form the first opening as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818